

EXHIBIT 10.3
omnova1.jpg [omnova1.jpg]


Amended and Restated Corporate Officers’ Severance Plan
1.Purpose and Background. The purpose of the Amended and Restated Corporate
Officers’ Severance Plan (the “Plan”) of OMNOVA Solutions Inc. (the “Company”)
is to attract and retain qualified executives for the Company by providing Plan
participants with the opportunity to receive severance benefits in the event of
certain terminations of employment.
2.Effective Date. The Plan was adopted by the Compensation & Organization
Committee of the Board of Directors of the Company on March 22, 2018, and will
be effective from April 1, 2018 (the “Effective Date”). The Plan amends and
restates the Company’s prior Corporate Officer’s Severance Plan, which became
effective on June 13, 2000 and was amended and restated effective January 1,
2009.
3.Duration. The Plan will remain in effect until terminated by the Committee in
accordance with Section 10 hereof.
4.Definitions. For purposes of this Plan, the following defined terms shall have
the respective meanings set forth below:
(a)“ACA” has the meaning set forth in Section 13(a) hereof.
(b)“Affiliate” means a corporation, partnership, joint venture, sole
proprietorship or other trade or business that is considered a single employer
with the Company by virtue of Section 414 of the Code, such that it (i) is part
of a “controlled group of corporations” (within the meaning of Section 414(b) of
the Code) with the Company, (ii) is “under common control” (within the meaning
of Section 414(c) of the Code) with the Company, or (iii) is a member of an
“affiliated service group” (within the meaning of Section 414(m) of the Code)
with the Company.
(c)“Applicable Benefit Continuation Period” means the period of time specified
in a Participant’s Participation Agreement during which the Participant may
receive continued health and welfare benefits following a Qualifying
Termination.
(d)“Applicable Severance Multiplier” means the multiplier contained in a
Participant’s Participation Agreement that is used to determine the amount of
severance the Participant may be eligible to receive if a Qualifying Termination
occurs.
(e)“Committee” means the Compensation & Organization Committee of the Board of
Directors of the Company, or a successor committee thereto, or such other
committee of the Board of Directors of the Company consisting solely of two or
more “independent directors” (within the meaning of applicable stock exchange
rules).
(f)“Cause” means, for purposes of this Plan only, (i) if the Participant is a
party to a duly authorized and written employment agreement or severance
agreement with the Company or any of its Affiliates, executed by an officer of
the Company, and such agreement




--------------------------------------------------------------------------------




provides for a definition of “cause”, the definition of “Cause” set forth in
such agreement or (ii) otherwise, any of the following:



1






--------------------------------------------------------------------------------





EXHIBIT 10.3
(1)The Participant’s commission of, conviction for, or plea of guilty or nobo
contendere to, any felony, or any offense involving fraud, embezzlement, or
theft;
(2)The Participant’s willful misconduct, grossly negligent conduct, or act of
moral turpitude that substantially and adversely affects the Company’s business
or reputation;
(3)The Participant’s violation of the Company’s Business Conduct Policies; or
(4)Commission of or participation in a Harmful Activity by the Participant.
(g)    “Change in Control” means any of the following events:
(5)A change in the ownership of the Company, such that any one person, or more
than one person acting as a group (as determined under Section 409A of the Code
and the regulations thereunder), acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company; or
(6)Any one person, or more than one person acting as a group (as determined
under Section 409A of the Code and the regulations thereunder), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or
(7)A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election in
accordance with the provisions of Treasury Regulation Section 1.409A-3(i)(5); or
(8)A change in the ownership of a substantial portion of the Company’s assets,
such that any one person, or more than one person acting as a group (as
determined under Section 409A of the Code and the regulations thereunder),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets of the Company that
have a total gross fair market value equal to or more than 50 percent of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions.
(h)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
(i)    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code shall be deemed to include a reference to any
regulations promulgated thereunder.
(j)    “Company” has the meaning set forth in Section 1 hereof.
(k)    “Effective Date” has the meaning set forth in Section 2 hereof.
(l)    “Eligible Employee” means any full-time employee of the Company who is
recommended by the chief executive officer to the Committee to be a key employee
who should be eligible to participate in the Plan. Eligible Employees shall be
limited to a select




--------------------------------------------------------------------------------




2



EXHIBIT 10.3
group of management or highly compensated employees within the meaning of
Sections 201, 301, and 404 of ERISA.
(m)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(n)    “Excise Tax” has the meaning set forth in Section 14(b) hereof.
(o)    “Harmful Activity” means the Participant’s:
(i)Unauthorized disclosure or misuse of the Company’s confidential or nonpublic
information or trade secrets;
(ii)Soliciting, recruiting, inducing, encouraging, or attempting to solicit,
recruit, induce or encourage, whether directly or through others, any employee
of the Company to leave the Company’s employment; or
(iii)Material breach or violation of any agreement between the Participant and
the Company.
(p)    “Net Benefit” has the meaning set forth in Section 14(b) hereof.
(q)    “Participant” has the meaning set forth in Section 5, hereof.
(r)    “Participation Agreement" means the form of participation agreement for
the Plan most recently issued to Participant.
(s)    “Plan” has the meaning set forth in Section 1 hereof.
(t)    “Qualifying Termination” means the unilateral termination of a
Participant's employment by the Company (or any successor company) excluding:
(i) a termination for Cause or (ii) a termination following a leave of absence
exceeding six months without a return to active employment.
(u)    “Section 409A” has the meaning set forth in Section 14(a)(i) hereof.
(v)    “Separation Agreement” has the meaning set forth in Section 7(c) hereof.
(w)    “Severance Pay” has the meaning set forth in Section 6 hereof.
(x)    “Specified Employee Payment Date” has the meaning set forth in Section
14(a)(ii) hereof.
5.    Participants.
(g)Participation. Each Eligible Employee of the Company who (a) receives a
Participation Agreement from the Company; and (b) executes and returns such
Participation Agreement to the Company in accordance with the terms of the
Participation Agreement shall be a “Participant” in the Plan.
(h)No Right to Employment. Nothing in the Plan will interfere with or limit the
right of the Company to terminate any Participant’s employment at any time and
for any reason.
(i)No Right to Transfer or Assign Plan Benefits. Benefits under this Plan are
intended for the exclusive benefit of the Participants. Present and future
payments or benefits cannot be subjected to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge (except as required by
law), and any attempt to do so shall be null and void. Notwithstanding the
foregoing, to the extent a Participant has satisfied the conditions to receive
benefits hereunder but is deceased before such benefits can be paid, to the
extent permitted by applicable law, a Participant’s benefits under the Plan may
be paid to his or her estate or otherwise paid pursuant to the Participant’s
will.
3



EXHIBIT 10.3
6.    Severance Benefits. If a Participant experiences a Qualifying Termination,
then, subject to Section 7 hereof, the Company will provide the Participant with
the following:
(j)
Severance Pay. A Participant will receive a gross aggregate amount of severance
pay equal to the product of (i) the Participant’s Applicable Severance
Multiplier and (ii) the sum of (A) the Participant’s gross annual base salary as
of the date of the Qualifying Termination and (B) the target amount of the
Participant’s annual incentive under the Company’s Annual Incentive Plan (or
such other Company-sponsored annual incentive plan applicable to the
Participant) for the year of the Qualifying Termination (“Severance Pay”).
Severance Pay will be paid to the Participant as a lump sum, in accordance with
and subject to OMNOVA’s customary payroll practices (including with respect to
tax withholding).

(k)
Health and Welfare Benefit Continuation. Subject to the terms of this Plan, a
Participant shall receive medical, dental and life insurance benefit
continuation for the Applicable Benefits Continuation Period. Such benefit
continuation shall be at the same levels in effect as of the date of the
Participant’s Qualifying Termination, and the Company will pay any required
medical and dental benefit contributions on behalf of the Participant during the
Applicable Benefits Continuation Period; provided that if the Company’s payment
of medical and dental benefits contributions under this section would violate
the nondiscrimination or other regulations under the Affordable Care Act (the
“ACA”) or otherwise violate or result in the imposition of penalties under
applicable law or regulation, the Company may reform this section in a manner as
is necessary to comply with the ACA or such other applicable law or regulation,
but consistent with the intent of the Company to pay for the cost of such
benefits hereunder. At the expiration of the Applicable Benefits Continuation
Period, the Participant will be eligible for medical and dental benefit
continuation under COBRA for 18 months, subject to payment of COBRA rates by the
Participant. For life insurance benefit continuation, the Company will pay any
required benefit contributions on behalf of the Participant during the Benefit
Continuation Period; provided, however, that if the Participant is a Specified
Employee, then to the extent required by Section 409A such required premium
contributions will not be paid by the Company until six months following the
Qualifying Termination (at which time all required premium contributions during
such six-month period shall be reimbursed to the Participant in a single lump
sum payment). The Participant shall be responsible for paying the required
benefit contributions for the continuation of life insurance benefits through
cash payment to the Company or through the withholding by the Company of the
amount of such contributions from any other payments due to the Participant from
the Company.

(l)
Outplacement Assistance. Subject to the terms of this Plan, a Participant shall
receive reasonable executive outplacement assistance, as determined in the
Company’s discretion exercised in good faith from time to time, for expenses
actually incurred by a Participant, in a form provided to other Plan
participants, for a period not to exceed twelve months following the Qualifying
Termination. The Company shall reimburse outplacement expenses within thirty
days following submission of appropriate substantiation of such expenses to the
Company, but in no event shall such reimbursement occur later than the end of
the calendar year following the calendar year in which such expenses are
incurred.

7.    Conditions to Severance Benefits. A Participant’s entitlement to any
severance benefits under Section 6 hereof will be subject to:
(m)
The Participant executing and delivering to the Company his or her Participation
Agreement in accordance with the terms thereof;

(n)
The Participant experiencing a Qualifying Termination; and 4




EXHIBIT 10.3
(c)    The Participant executing a separation agreement and release (“Separation
Agreement”) in a customary form satisfactory to the Company in its sole,
reasonable discretion, with such separation agreement and release becoming
effective and irrevocable within sixty days following the Participant’s
Qualifying Termination. Any such Separation Agreement will include, without
limitation: (i) a release of claims in favor of the Company, its affiliates, and
their respective officers and directors; and (ii) customary non-solicitation,
non-disparagement, confidentiality, and cooperation provisions.
8.    Plan Administration.
(a)    Administrator. The Plan shall be administered by the Committee.
(b)    Authority. Subject to Section 8(c) below, the Committee has the exclusive
right, power and authority, in its sole and absolute discretion, to administer
and interpret the Plan. The Committee has all powers reasonably necessary to
carry out its responsibilities under the Plan including (but not limited to) the
sole and absolute discretionary authority to:
(iv)administer the Plan according to its terms and to interpret Plan provisions;
(v)resolve and clarify inconsistencies, ambiguities, and omissions in the Plan
and among and between the Plan and other related documents;
(vi)take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits, and benefit amounts;
(vii)make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan;
(viii)process and approve or deny all claims for benefits; and
(ix)decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.
(c)    Decisions Binding. All determinations and decisions made in good faith by
the Committee pursuant to the provisions of the Plan and resolutions of the
Committee made in good faith shall be final, conclusive and binding on all
persons, including the Company, its Affiliates, shareholders, Nonemployee
Directors, employees, Participants and their respective estates. No member of
the Committee shall be liable hereunder for any action taken or determination
made in good faith with respect to the Plan.
(d)    Delegation by the Committee. The Committee, in its sole discretion, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Company.
9.    Claims Procedures.
(a)    Initial Claims. A Participant who believes he or she is entitled to a
payment under the Plan that has not been received may submit a written claim for
benefits to the Plan within sixty days after the Participant's Qualifying
Termination. Claims should be addressed and sent to:
Compensation & Organization Committee
c/o Corporate Secretary
OMNOVA Solutions Inc.
25435 Harvard Road
Beachwood, Ohio 44122
5



EXHIBIT 10.3
If the Participant's claim is denied, in whole or in part, the Participant will
be furnished with written notice of the denial within ninety days after the
Committee’s receipt of the Participant's written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed 180 days will apply. If such an extension of time is
required, written notice of the extension will be furnished to the Participant
before the termination of the initial 90-day period and will describe the
special circumstances requiring the extension, and the date on which a decision
is expected to be rendered. Written notice of the denial of the Participant's
claim will contain the following information:
(x)the specific reason or reasons for the denial of the Participant's claim;
(xi)references to the specific Plan provisions on which the denial of the
Participant's claim was based;
(xii)a description of any additional information or material required by the
Committee to reconsider the Participant's claim (to the extent applicable) and
an explanation of why such material or information is necessary; and
(xiii)a description of the Plan's review procedures and time limits applicable
to such procedures, including a statement of the Participant's right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.
(b)    Appeal of Denied Claims. If the Participant's claim is denied and he or
she wishes to submit a request for a review of the denied claim, the Participant
or his or her authorized representative must follow the procedures described
below:
(xiv)Upon receipt of the denied claim, the Participant (or his or her authorized
representative) may file a request for review of the claim in writing with the
Committee. This request for review must be filed no later than sixty days after
the Participant has received written notification of the denial.
(xv)The Participant has the right to submit in writing to the Committee any
comments, documents, records or other information relating to his or her claim
for benefits.
(xvi)The Participant has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.
(xvii)The review of the denied claim will take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.
(c)    Committee’s Response to Appeal. The Committee will provide the
Participant with written notice of its decision within sixty days after the
Committee’s receipt of the Participant's written claim for review. There may be
special circumstances which require an extension of this sixty-day period. In
any such case, the Committee will notify the Participant in writing within the
sixty-day period and the final decision will be made no later than one hundred
and twenty days after the Committee’s receipt of the Participant's written claim
for review. The Committee’s decision on the Participant's claim for review will
be communicated to the Participant in writing and will clearly state:
(i)    the specific reason or reasons for the denial of the Participant's claim;



6



EXHIBIT 10.3
(ii)reference to the specific Plan provisions on which the denial of the
Participant's claim is based;
(xviii)a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records, and other information relevant to his or her claim for benefits; and
(xix)a statement describing the Participant's right to bring an action under
Section 502(a) of ERISA.
(d)    Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under the
Plan. As to such claims and disputes:
(xx)no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and
(xxi)in any such legal action, all explicit and implicit determinations by the
Committee (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.
10.Amendment and Termination. The Committee may terminate, amend or modify the
Plan at any time and for any reason, with or without notice; provided, however,
that no such termination, amendment, or modification shall adversely affect a
Participant’s rights to benefits under this Plan: (a) if all of the requirements
of Section 7 hereof have been satisfied by the Participant at the time of such
proposed termination, amendment, or modification; or (b) if such termination,
amendment, or modification occurs within a period of three months prior to, and
twenty-four months following, a Change in Control.
5.Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Company, the Company's
certified public accountants, consultants or any other agent assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
6.Right of Set-Off and Other Remedies. The Company may, to the extent permitted
by applicable law, set off of any amounts payable to it by the Participant
against any amounts that the Company may owe to the Participant from time to
time under the Plan; provided, however, that, except to the extent permitted by
Section 409A of the Code, such offset shall not apply to amounts that are a
“deferral of compensation” within the meaning of Section 409A of the Code.
7.Coordination with Other Plans, Agreements, and Benefits.
(a)    Neither this Plan nor any payment or benefit provided for or paid under
this Plan shall affect any payment, award, or benefit which is or may become
payable under the Annual Incentive Plan or the 2017 Equity Incentive Plan, which
payments, awards, or benefits shall be governed by their respective applicable
plan terms and any agreements related thereto.



7



EXHIBIT 10.3
(b)Payments and benefits received under this Plan will not be included in a
Participant’s compensation or earnings for purposes of determining benefits,
including pension benefits, under any other employee benefit plan of the
Company.
(o)To the extent (and only to the extent) that a payment or benefit that is to
be provided under this Plan has been paid or provided for the same purpose under
the terms of another applicable plan, program, agreement or arrangement,
including any employment or severance agreement between the Participant and the
Company, then the payment under this Plan shall be deemed to have been satisfied
by the payment made under such applicable plan, program, agreement or
arrangement.
14.    Tax Matters.
(a)    Section 409A Compliance.
(xxii)General Compliance. This Plan is intended to comply with Section 409A of
the Code (“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with such intent. Payments and benefits provided
under this Plan may only be made upon an event and in a manner that complies
with Section 409A or an applicable exemption. Any payments to be made under this
Plan upon a Qualifying Termination shall only be made upon a “separation from
service” under Section 409A. In the event any provision of this Plan fails to
satisfy Section 409A, then such provision shall be reformed so as to comply with
Section 409A. Further, if and to the extent that the Company determines that it
is necessary, in order to comply with Section 409A with respect to any
Participant who also participates in a Company plan, program, agreement, or
arrangement described in Section 13(c) hereof, the Company may require that any
amount payable under this Plan be paid at the time and in the form applicable
for payments of a similar type (even if in a different amount) under such plan,
program, arrangement, or agreement.
(xxiii)Specified Employees. Notwithstanding any other provision of this Plan, if
any payment or benefit provided to a Participant in connection with his or her
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Participant is
determined to be a “specified employee” as defined for purposes of Section 409A,
then notwithstanding any provisions of this Plan such payment or benefit shall
not be paid until the first payroll date to occur following the six-month
anniversary of the Qualifying Termination or, if earlier, on the Executive’s
death (the “Specified Employee Payment Date”). The aggregate of any payments
that would otherwise have been paid before the Specified Employee Payment Date
shall be paid to the Executive in a lump sum on the Specified Employee Payment
Date and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.
(xxiv)Reimbursements. To the extent required by Section 409A, each reimbursement
or in-kind benefit provided under this Plan shall be provided in accordance with
the following: (i) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (ii) any reimbursement of an eligible expense shall be paid to the
Participant on or before the last day of the calendar year following the
calendar year in which the expense was incurred; and (iii) any right to



8



EXHIBIT 10.3
reimbursements or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit.
(b)Section 280G. If any of the payments or benefits received or to be received
by the Participant under this Plan (whether individually or in the aggregate)
constitute “parachute payments” within the meaning of Section 280G of the Code
and would, but for this Section 14(b), be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then prior to making such
payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to the Participant of such payments after payment of the Excise Tax to
(ii) the Net Benefit to the Participant if such payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will such
payments be reduced to the minimum extent necessary to ensure that no portion of
such payments is subject to the Excise Tax. “Net Benefit” shall mean the present
value of the payments or benefits received or to be received by the Participant
under this Plan, net of all federal, state, local, foreign income, employment,
and excise taxes. The calculation of the Net Benefit and any reduction under
this Section 14(b) shall be performed by a nationally-recognized accounting firm
selected by the Company, and any reduction made pursuant to this Section 14(b)
shall be made in a manner determined by the Company that is consistent with the
requirements of Section 409A.
(a)No Tax Gross-Ups. In no event shall any provision of this Plan be construed
to require the Company to provide any gross-up for the tax consequences of any
provisions of, or payments or benefits under, this Agreement.
(b)Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state, and local taxes in order for the Company
to satisfy any withholding tax obligation it may have under any applicable law
or regulation.
15.Severability. Any term or provision of this Plan which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such invalidity or unenforceability without thereby
rendering invalid or unenforceable the remaining terms and provisions hereof or
affecting the validity or enforceability of any of the terms or provisions of
this Plan in any other jurisdiction.
8.Governing Law. To the extent not pre-empted by federal law, the Plan shall be
construed in accordance with and governed by the laws of the state of Ohio
without regard to conflicts of law principles. Any action or proceeding to
enforce the provisions of the Plan will be brought only in a state or federal
court located in the state of Ohio, county of Cuyahoga, and each party consents
to the venue and jurisdiction of such court. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.
* * * * *



9






--------------------------------------------------------------------------------





omnova1.jpg [omnova1.jpg]
25435 Harvard Road Beachwood, OH 44122 Tel: 216-682-7000 Fax: 216-453-0102
www.omnova.com



[Date]
By Hand Delivery
[Name]
[Title]
[Address]
Re:
Participation Agreement for OMNOVA Solutions Amended and Restated Corporate
Officers’ Severance Plan

Dear [Name],
The Compensation & Organization Committee of the Board of Directors (the
“Committee”) of OMNOVA Solutions Inc. (the “Company”) hereby extends to you the
opportunity to be a Participant in the OMNOVA Solutions Amended and Restated
Corporate Officers’ Severance Plan (the “Plan”). The Committee approved the Plan
on March 22, 2018, and the Plan became effective on April 1, 2018.
A Participant in the Plan is eligible to receive severance benefits if his or
her employment is terminated under certain circumstances, as described in the
Plan. The Plan is designed to provide a severance payment, health and welfare
benefit continuation, and outplacement assistance in the event of a qualifying
termination of employment.
Your participation and eligibility for benefits under the Plan are at all times
subject to the terms and conditions set forth in the Plan document, a copy of
which is attached and the terms of which are incorporated by reference into this
Participation Agreement. Defined terms used herein but not otherwise defined
have the meanings assigned to such terms in the Plan document.
If you accept the opportunity to be a Participant in the Plan by signing and
returning this Participation Agreement as specified:
1.
In the case of a Qualifying Termination occurring within 24 months following a
Change in Control, your Applicable Severance Multiplier shall be two and your
Applicable Benefits Continuation Period shall be twenty-four months; or

2.
For all other Qualifying Terminations, your Applicable Severance Multiplier
shall be one and your Applicable Benefits Continuation Period shall be twelve
months.





--------------------------------------------------------------------------------




By signing this Participation Agreement, you acknowledge and agree that your
right to receive any benefits under the Plan is subject to all of the terms and
conditions of the Plan, including the timely execution and non-revocation of a
separation agreement and release and the satisfaction of the other conditions to
severance benefits set out in Section 7 of the Plan.






--------------------------------------------------------------------------------





Please indicate your acceptance of the terms and conditions of the Plan and this
Participation Agreement by signing this Participation Agreement where indicated
below, and returning it to Frank Esposito within ten (10) business days of the
date first set forth above.
Sincerely,
Michael A. Quinn
Senior Vice President and
Chief Human Resources Officer
Accepted by:     Date:     
[Name]



[Signature page to Participation Agreement]


